DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 05/26/2021.
Claims 1-14 are pending. 
Claims 1 and 13 are independent.


Response to Arguments
Applicant’s arguments, see pages 7-16, filed 05/26/2021, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carralero et al. (US 2017/0244325).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixel (US 6,205,042) in view of Carralero et al. (US 2017/0244325).

Re claim 1, Bixel teaches (Figures 1-5) method for determining rectified voltages of power cells of a variable speed drive (VSI) responsible for supplying power to an electrical device (21), the variable speed drive comprising Ni low-voltage power cells (12-20) connected in series for each phase among multiple phases (Fig. 1 discloses multiple phases), N being greater than or equal to 2 (plurality of power cells), and i being a phase index (col 4 lines 38-43), characterized in that the method comprises the following operations:
a)    repeating the following P iterations, P being a predefined integer greater than or equal to 2 (col 6 lines 4-10; discloses there is software implementation to carry out the instructions):
-    activating a selected one cell of one or more phases and deactivating the other power cells of the variable speed drive (col 3 lines 51-57; discloses each power cell can be operated independently from each other), wherein at least one activated cell is selected on the basis of predefined activation controls depending on an iteration index (col 3 lines 51-57);
-    receiving (26) at least one output voltage (Vab and Vbc) of the variable speed drive (VSI) across the terminals of the electrical device for at least one phase (Fig. 1; col 1 lines 16-21; col 4 lines 16-60; discloses controller 125 receives Vab and Vbc from VSI each time its activated to determine the total effective DC bus voltage);
wherein the method moreover comprises, at the end of the P iterations;
b)    determining (controller 25), from the measured output voltages of the variable speed drive, values of rectified voltage at the output of respective rectification stages of the power cells of the variable speed drive (col 4 lines 16-31);

 c) storing the determined rectified voltage values, which are respectively associated with the power cells of the variable speed drive (col 4 lines 35-60); and 
d) controlling a duty cycle of the selected one activated power cell to adjust a pulse width
modulated output voltage of the selected one activated power cell, based on a stored determined
rectified voltage value associated with the selected one activated power cell.
Carralero teaches (Figure 3 and 5) how the activating and deactivating the power cells are repeatedly operated in iterations and based on an iteration index (para 50; controller activates and deactivates power cells based on the methods in Fig. 4A and 4B);
c) storing the determined rectified voltage values, which are respectively associated with the power cells of the variable speed drive (92; para 53; V.sub.dc); and 
d) controlling a duty cycle of the selected one activated power cell to adjust a pulse width
modulated output voltage of the selected one activated power cell, based on a stored determined
rectified voltage value associated with the selected one activated power cell (para 54-56).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Bixel with the system of Carralero to obtain peak power efficiency (see Carralero; para 54).

Re claim 2, Bixel in view of Carralero teaches method according to Claim 1, wherein the integer P and the activation controls are predefined in the form of a matrix comprising P rows or columns per phase (see Carralero; Fig. 5; para 53 and 56), representing the activation controls and equal in rank to the number of power cells of the variable speed drive (see Carralero; Fig. 5; para 53 and 56).

Re claim 4, Bixel in view of Carralero teaches method according to Claim 1, wherein P is equal to the number of power cells of the variable speed drive and in which, on each iteration, a single power cell is activated, the power cells activated for two different iterations being separate (see Carralero; Fig. 5; para 53 and 56).

Re claim 5, Bixel in view of Carralero teaches method according to Claim 1, the method moreover comprising, during a current phase of supplying power to the electrical device (see Bixel; 21), for each power cell, adapting an order for controlling the power cell on the basis of the rectified voltage associated therewith (see Carralero; Fig. 5; para 53 and 56).

Re claim 6, Bixel in view of Carralero teaches method according to Claim 5, wherein the adapting of an order for controlling a power cell (see Bixel; 12-20) comprises determining a duty cycle of the power cell (see Carralero; para 53 and 56) on the basis of the rectified voltage associated with the power cell (see Carralero; para 53 and 56).

Re claim 7, Bixel in view of Carralero teaches method according to Claim 1, moreover comprising analysing (see Carralero; Fig. 5; 92, para 53) the rectified voltages obtained with the aim of detecting a deviation from nominal operation (see Carralero; Fig. 5; para 53-56).

Re claim 8, Bixel in view of Carralero teaches method according to Claim 1, wherein the method is repeated at multiple separate instants, and wherein the analysing (see Carralero; Fig. 5; 92, para 53) of the rectified voltages comprises determining trends in the variation of the rectified voltages of the power cells, and comparing the trends with nominal operation (see Carralero; Fig. 5; para 53-56). 

Re claim 9, Bixel in view of Carralero teaches method according to Claim 1, the method being initiated following stoppage of the electrical device (see Bixel; col 3 lines 4-19).

Re claim 10, Bixel in view of Carralero teaches method according to Claim 9, wherein the method is initiated automatically on detection of stoppage of the electrical device (see Bixel; col 3 lines 4-19).

Re claim 11, Bixel in view of Carralero teaches method according to Claim 9, wherein the method is initiated manually following stoppage of the electrical device (see Bixel; col 3 lines 4-19).

Re claim 12, Bixel in view of Carralero teaches computer program product comprising a non-transitory computer readable medium having processor readable instructions stored thereon (see Bixel; col 6 lines 4-10; discloses there is software implementation to carry out the instructions), which when executed by the a processor (see Bixel; 25), causes the processor to implement the method according to Claim 1 (see Bixel; col 6 lines 4-10; discloses there is software implementation to carry out the instructions).

Re claim 13, Bixel teaches (Figures 1-5) device for controlling a variable speed drive (VSI) responsible for supplying power to an electrical device (21), the variable speed drive comprising Ni low-voltage power cells (12-20) connected in series for each phase among multiple phases (Fig. 1 discloses multiple phases), N being greater than or equal to 2 (plurality of power cells), and i being a phase index (col 4 lines 38-43), the control device comprising:
a processor (25) capable of controlling, by means of an output interface (Fig. 1), the repetition of the following P iterations, P being a predefined integer greater than or equal to 2 (col 6 lines 4-10; discloses there is software implementation to carry out the instructions);
(25) a selected one cell of one or more phases and deactivating the other power cells of the variable speed drive (col 3 lines 51-57), wherein the selected one activated cell is selected on the basis of predefined activation controls depending on an iteration index (col 3 lines 51-57);
receiving (26), via an input interface, at least two output voltages (Vab and Vbc)  of the variable speed drive (VSI) across the terminals of the electrical device (21) for two phases (Fig. 1; col 1 lines 16-21);
the processor (25) moreover being capable of determining, at the end of the P iterations, from the measured output voltages of the variable speed drive, values of rectified voltage at the output of respective rectification stages of the power cells of the variable speed drive (col 4 lines 16-31),
but fails to explicitly teach how the activating and deactivating the power cells are repeatedly operated in iterations and based on an iteration index;
a memory storing the determined rectified voltage values, which are respectively associated with the power cells of the variable speed drive; and
wherein the processor controls a duty cycle of the selected one activated power cell to
adjust_a pulse width modulated output voltage of the selected one activated power cell, based on
a stored determined rectified voltage value associated with the selected one activated power cell.
Carralero teaches (Figures 3-5) how the activating and deactivating the power cells are repeatedly operated in iterations and based on an iteration index (para 50; controller activates and deactivates power cells based on the methods in Fig. 4A and 4B);
a memory (92) storing the determined rectified voltage values, which are respectively associated with the power cells of the variable speed drive (para 53); and
wherein the processor controls a duty cycle of the selected one activated power cell to adjust a pulse width modulated output voltage of the selected one activated power cell, based on a stored determined rectified voltage value associated with the selected one activated power cell (para 54-56).
Before the effective filing date of the claimed invention, it would have been obvious to one with
(see Carralero; para 54).

Re claim 14, Bixel in view of Carralero teaches variable speed drive responsible for supplying three-phase power to an electrical device, the variable speed drive comprising Ni low-voltage power cells (see Bixel; 12-20) connected in series for each phase among multiple phases (see Bixel; Fig. 1 discloses multiple phases), N being greater than or equal to 2 (see Bixel; plurality of power cells), and i being a phase index (see Bixel; col 4 lines 38-43), and a control device (see Bixel; 25) according to Claim 13 (see Bixel; Fig. 1).


Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.